 



Reliant Holdings, Inc. 8-K [rhi-8k_110317.htm]

Exhibit 10.1

 





VOTING AGREEMENT

 

THIS VOTING AGREEMENT, dated as of November 3, 2017 (this “Agreement”), is made
by and among Elijah May, an individual (“May”) and Michael Chavez, an individual
(the “Shareholder”).

 

RECITALS

 

WHEREAS, the Shareholders holds 4,000,000 shares of the common stock of Reliant
Holdings, Inc., a Nevada corporation (the “Company” and the “Shares”); and

 

WHEREAS, the Shareholder desires to enter into this Agreement to provide voting
control over the Shares, and therefore the Company, to May, pursuant to the
terms and conditions of this Agreement.

 

Accordingly, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, for $10, the receipt and sufficiency
of which Shareholder acknowledges from May, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

 

ARTICLE I.
SHARES AND VOTING PROXY

 

1.1.       The Shares. Any interest or other voting securities, or the voting
rights relating thereto, of the Company, that may be owned, held or subsequently
acquired in any manner, legally or beneficially, directly or indirectly, of
record or otherwise, by the Shareholder, other than the Shares, at any time
during the term of this Agreement as (a) a result of the ownership of the Shares
whether issued incident to any split, dividend, conversion, increase in
capitalization, recapitalization, merger, consolidation, reorganization, or
other transaction; and (b) any additional voting shares or other voting
securities of the Company, or the voting rights relating thereto, that may be
owned, held or subsequently acquired in any manner, legally or beneficially,
directly or indirectly, of record or otherwise, by the Shareholder from time to
time during the Term of this Agreement; shall be included within the term
“Shares” as used herein and shall be subject to the terms of this Agreement.

 

1.2.       Irrevocable Proxy and Power of Attorney.

 

1.2.1      Shareholder, by its entry into this Agreement, hereby constitutes and
appoints May, with the power to act alone and with full power of substitution,
during and for the Term, as Shareholder’s true and lawful attorney and
irrevocable proxy, for and in the Shareholder’s name, place and stead, to vote
or act by written consent with respect to the Shares owned or held by
Shareholder as Shareholder’s proxy, and to execute all appropriate instruments
consistent with this Agreement on behalf of Shareholder, in all proceedings in
which the vote or written consent of the Shareholder may be required or
authorized by law during the Term (including, but not limited to actual meetings
of the shareholders of the Company and written consents to action) regardless of
whether such Shareholder actually attends any applicable meeting or signs any
applicable consent, or not (the “Proxy”). Shareholder intends the foregoing
Proxy to be, and it shall be, irrevocable and coupled with an interest during
the Term. All action to be taken on any question shall be determined by May, or
his assigns, in his/their sole discretion. Without limiting the foregoing,
Shareholder shall deliver to May a duly executed Irrevocable Voting Proxy, which
shall be irrevocable to the fullest extent permissible by law, in the form
attached hereto as Exhibit A simultaneously with the execution hereof.

 



Page 1 of 11
Voting Agreement

 



 

 





 

1.2.2       The proxy and power granted by such Shareholder pursuant to this
Section 1.2 are coupled with an interest. The proxy and power will be
irrevocable for the Term hereof, and the vote (or action by written consent) of
May (or his assigns), in his capacity as proxyholder, shall control in any
conflict between the vote (or action by written consent) of May (or his
assigns), in his capacity as proxyholder, with respect to Shareholder’s Shares
and the vote (or action by written consent) of each such Shareholder with
respect to Shareholder’s Shares.

 

1.2.3       Shareholder agrees that, except as required under the Company’s
organizational documents, as soon as reasonably practicable prior to (i) any
meeting of the shareholders of the Company, however called, including any
adjournment, recess or postponement thereof, and (ii) the requested execution of
any written consent of the shareholders of the Company, Shareholder shall notify
May in writing of such meeting or written consent and, in the case of a meeting,
deliver to May any proxy card received by Shareholder relating thereto. May
agrees that he shall exercise his duty as proxyholder in accordance with the
terms of this Section 1.2.

 

1.2.4       Shareholder hereby agrees that, except for this Agreement,
Shareholder (i) has not entered into, and shall not enter into at any time while
this Agreement remains in effect, any voting agreement or voting trust with
respect to any Shares and (ii) has not granted, and shall not grant at any time
while this Agreement remains in effect, a proxy, consent or power of attorney
with respect to any Shares, in the case of each of clause (i) and (ii), that
would prevent the Shareholder’s compliance with this Agreement.

 

1.3.       Termination. The provisions of this Agreement shall terminate upon
the earlier of (a) the death of May; (b) the written consent of May; or (c)
November 3, 2027, unless the term hereof is extended with the mutual consent of
the parties (the “Term”).

 

1.4.       Reservation of Rights. All other rights and privileges of ownership
of the Shares shall be reserved to and retained by Shareholder, except to the
extent expressly set forth herein.

 

ARTICLE II.
TRANSFERS

 

2.1.       General Restrictions. Shareholder agrees that during the Term,
Shareholder shall not, and shall not permit anyone else to, (i) sell, transfer,
encumber, pledge, assign or otherwise dispose of any of the Shares, (ii) deposit
the Shares into a voting trust or enter into a voting agreement or arrangement
with respect to the Shares or grant any proxy or power of attorney with respect
thereto, or (iii) enter into any contract, option or other legally binding
undertaking providing for any transaction provided in (i) or (ii) hereof (each a
“Transfer”), unless Shareholder has received the prior written authorization for
such Transfer from May and unless the proposed transferee or pledgee shall have
entered into a joinder to this Agreement in the form of Exhibit B hereto with
May. Any Transfer not in accordance with this Section 2.1 shall be deemed to
constitute a Transfer by Shareholder in violation of this Agreement, shall be
void ab initio, and the Company shall not recognize any such Transfer.

 



Page 2 of 11

Voting Agreement

 



 

 





 

ARTICLE III.
REASONABLE EFFORTS TO COOPERATE.

 

3.1.       Shareholder shall, upon receipt of reasonable advance notice by May,
without further consideration, promptly provide any customary information
reasonably requested by May that is necessary for any regulatory application or
filing made or approval sought in connection with the transactions contemplated
by this Agreement (including filings with any governmental authority).

 

3.2.       Shareholder hereby consents to the publication and disclosure in any
documents or communications provided by May or the Company to any governmental
authority or to the Company’s security holders of Shareholder’s identity and
beneficial and record ownership of the Shares and the nature of Shareholder’s
commitments, arrangements and understandings under and relating to this
Agreement.

 

3.3.       Shareholder hereby agrees, until the termination of this Agreement in
accordance with its terms, to promptly notify May in writing of the number of
additional Shares or other securities of the Company acquired by Shareholder, if
any, after the date hereof.

 

ARTICLE IV.
GENERAL PROVISIONS

 

4.1.       Certificate Legend. Each certificate evidencing Shares held by a
Shareholder shall, at the request of May, bear a legend substantially to the
following effect (the “Legend”):

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER CONTAINED IN THE VOTING AGREEMENT, DATED NOVEMBER 3, 2017, BY AND AMONG
ELIJAH MAY AND THE SHAREHOLDER LISTED THEREIN (AS AMENDED FROM TIME TO TIME),
PURSUANT TO WHICH, AMONG OTHER THINGS, THE SHAREHOLDER PROVIDED MAY AN
IRREVOCABLE VOTING PROXY TO VOTE THE SHARES EVIDENCED BY THIS CERTIFICATE.”

 

The Legend shall be promptly removed by the Company, with respect to any
certificates evidencing Shares, by the delivery of substitute certificates
without such Legend, in the event of a Transfer permitted by this Agreement and
in which the transferee is not required to be bound by, or become a party to,
this Agreement with respect to such Shares. Notwithstanding anything to the
contrary in this Agreement, to the extent that the Shares are held in
uncertificated form, the Shareholder acknowledges and agrees that the Company
may cause the Legend required pursuant to this Agreement to be reflected in the
records of the transfer agent of the Company and may cause such transfer agent
to comply with the provisions of this Section 4.1 relating to the removal of the
Legend.

 



Page 3 of 11

Voting Agreement

 



 

 





 

4.2.       Proxyholder’s Liability. May, in his capacity as a proxyholder
pursuant to Section 1.2, shall not be liable for any error of judgment nor for
any act done or omitted, nor for any mistake of fact or law nor for anything
which May may do or refrain from doing in good faith in his capacity as a
proxyholder, nor shall May have any accountability hereunder, except for his own
bad faith, gross negligence or willful misconduct. Furthermore, upon any
judicial or other inquiry or investigation of or concerning May’s acts pursuant
to his rights and powers as a proxyholder, such acts shall be deemed reasonable
and in the best interests of the Shareholder unless proved to the contrary by
clear and convincing evidence. The provisions contained in this Section 4.2
shall survive the termination of this Agreement (or any provision hereof).

 

4.3.       Notices. All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be delivered (i) by
personal delivery, or (ii) by national overnight courier service, or (iii) by
certified or registered mail, return receipt requested, or (iv) via facsimile
transmission, with confirmed receipt, or (v) via email. Notice shall be
effective upon receipt except for notice via fax (as discussed above) or email,
which shall be effective only when the recipient, by return or reply email or
notice delivered by other method provided for in this Section 4.3, acknowledges
having received that email (with an automatic “read receipt” or similar notice
not constituting an acknowledgement of an email receipt for purposes of this
Section 4.3, but which acknowledgement of acceptance shall include cases where
recipient ‘replies’ to such prior email, including the body of the prior email
in such ‘reply’). Such notices shall be sent to the applicable party or parties
at the address specified on the signature page hereof, subject to notice of
changes thereof from any party with at least ten (10) business days’ notice to
the other parties. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice as of the date of such rejection, refusal or
inability to deliver.

 

4.4.       Counterparts. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments hereto or
thereto, may be executed in one or more counterparts, all of which shall
constitute one and the same instrument. Any such counterpart, to the extent
delivered by means of a facsimile machine or by .pdf, .tif, .gif, .jpeg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party, each other party shall re execute the original form of this
Agreement and deliver such form to all other parties. No party shall raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense relates
to lack of authenticity.

 

4.5.       Review of Agreement and Representations. Each party herein expressly
represents and warrants to all other parties hereto that (a) before executing
this Agreement, said party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
parties and their respective counsel.

 



Page 4 of 11

Voting Agreement

 



 

 





 

4.6.       Entire Agreement. This Agreement (including the exhibits and
schedules hereto and thereto) contain all of the terms, conditions and
representations and warranties agreed to by the parties relating to the subject
matter of this Agreement and supersede all prior or contemporaneous agreements,
negotiations, correspondence, undertakings, understandings, representations and
warranties, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement. No representation, warranty,
inducement, promise, understanding or condition not set forth in this Agreement
has been made or relied upon by any of the parties to this Agreement.

 

4.7.       Authority to Enter Into Agreement. Each of the parties to this
Agreement hereby represents and warrants to the other that it is duly authorized
and empowered to execute, deliver and perform this Agreement and the
transactions contemplated herein, and that such actions do not conflict with or
violate any provision of law, regulation, policy, contract, deed of trust or
other instrument to which it is a party or by which it is bound and that this
Agreement constitutes a valid and binding obligation of it enforceable in
accordance with its terms. Assuming the due authorization, execution and
delivery of this Agreement by the parties hereto and thereto, this Agreement
constitutes, the legal, valid and binding obligation of the parties enforceable
against each party in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and general equitable
principles.

 

4.8.       Third-Party Beneficiary. Except for the Company’s rights hereunder to
reject a Transfer not in compliance with the terms of this Agreement, nothing in
this Agreement, express or implied, is intended or shall be construed to confer
upon, or give to, any person, firm, corporation or other entity other than the
parties hereto any remedy or claim under or by reason of this Agreement or any
terms or conditions hereof, and all of the terms, conditions, promises and
agreements contained in this Agreement shall be for the sole and exclusive
benefit of the parties hereto and the Company, as applicable.

 

4.9.       Governing Law. This Agreement and any claim, controversy or dispute
arising under or related thereto, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties, whether
arising in law or in equity, in contract, tort or otherwise, shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
Texas without regard to its rules regarding conflicts of law to the extent that
the application of the laws of another jurisdiction would be required thereby.

 

4.10.     Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Except with respect to Transfers approved under ARTICLE II, the
Shareholder may not, directly or indirectly, assign any of their rights or
delegate any of his obligations under this Agreement, by operation of law or
otherwise, without the prior written consent of May. Any purported direct or
indirect assignment in violation of this Section 4.10 shall be void and of no
force or effect.

 



Page 5 of 11

Voting Agreement

 



 

 





 

4.11.     Submission to Jurisdiction; Service. Each party (a) irrevocably and
unconditionally submits to the personal jurisdiction of the federal courts of
the United States District Court for the Western District of Texas or any Texas
State Court sitting in Austin, Texas, (b) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court, (c) agrees that any actions or proceedings arising in
connection with this Agreement or the transactions contemplated by this
Agreement shall be brought, tried and determined only in such courts, (d) waives
any claim of improper venue or any claim that those courts are an inconvenient
forum, and (e) agrees that it will not bring any action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than the aforesaid courts. The parties to this Agreement agree that the
provision of notice in connection with any such action or proceeding in the
manner provided in Section 4.3 or in such other manner as may be permitted by
applicable law, shall be valid and sufficient service thereof.

 

4.12.     Severability. If any term or other provision of this Agreement is held
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy by a court of competent jurisdiction, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect,
insofar as the foregoing can be accomplished without materially affecting the
economic benefits anticipated by the parties to this Agreement. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable law.

 

4.13.     Waiver and Amendment. No amendment or waiver of any provision of this
Agreement shall be effective unless the same shall be in writing and signed in
the case of an amendment, by May and the Shareholder. No failure on the part of
a party hereto to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.

 

4.14.     Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated by this Agreement. Each party to this
Agreement certifies and acknowledges that (a) no other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
and understands the implications of this waiver, (c) such party makes this
waiver voluntarily and (d) such party has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 4.14.

 

4.15.     Specific Performance. The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the United
States District Court for the Western District of Texas or any Texas State Court
sitting in Austin, Texas, this being in addition to any other remedy at law or
in equity, and the parties to this Agreement hereby waive any requirement for
the posting of any bond or similar collateral in connection therewith. The
parties agree that they shall not object to the granting of injunctive or other
equitable relief on the basis that there exists an adequate remedy at law.

 



Page 6 of 11

Voting Agreement

 



 

 





 

4.16.     Other Matters. Notwithstanding anything to the contrary contained in
this Agreement or otherwise, there shall be no recovery pursuant to this
Agreement by any party for any punitive, exemplary, consequential, incidental,
treble, special, or other similar damages (other than those actually paid in
connection with a third party claim) in any claim or proceeding by one party
against another arising out of or relating to a breach or alleged breach of any
representation, warranty, covenant, or agreement under this Agreement by the
other party.

 

4.17.     Fees and Expenses. Except as otherwise provided in this Agreement, all
fees and expenses incurred in connection with this Agreement shall be paid by
the party incurring such fees or expenses.

 

4.18.     Further Assurances. Shareholder hereby covenants that he will,
whenever and as reasonably requested by May and at Shareholder’s sole cost and
expense, do, execute, acknowledge and deliver any and all such other and further
acts, deeds, assignments, transfers, conveyances, confirmations, powers of
attorney and any instruments of further assurance, approvals and consents as May
may reasonably require in order to complete, insure and perfect the terms and
conditions of this Agreement, the Proxy and the rights provided in connection
with the Proxy.

 

4.19.     Stock Splits, Stock Dividends, etc. In the event of any issuance of
shares of the Company’s voting securities hereafter to Shareholder (including,
without limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization or similar transaction), such shares shall
become subject to this Agreement and shall be endorsed with the legend set forth
above. Wherever in this Agreement (or the Proxy) there is a reference to a
specific number of Shares of the equity securities of the Company, then, upon
the occurrence of any of foregoing events, the specific number of Shares so
referenced in this Agreement (or the Proxy) shall automatically be
proportionally adjusted to reflect the effect on the outstanding shares of such
class or series of stock by such event.

  



Page 7 of 11

Voting Agreement

 



 

 





 



4.20.     Construction. Interpretation of this Agreement shall be governed by
the following rules of construction: (a) words in the singular shall be held to
include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires; (b) references to the terms
Article, Section, paragraph and Exhibit are references to the Articles,
Sections, paragraphs and Exhibits to this Agreement unless otherwise specified;
(c) the terms “hereof”, “herein”, “hereby”, “hereto”, and derivative or similar
words refer to this entire Agreement, including the Exhibits hereto; (d)
references to “$” shall mean U.S. dollars; (e) the word “including” and words of
similar import when used in this Agreement shall mean “including without
limitation,” unless otherwise specified; (f) references to “written” or “in
writing” include in electronic form; (g) the headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement; (h) any reference to “days” means
calendar days unless business days are expressly specified; and (i) when
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded and, if the last day
of such period is not a business day, the period shall end on the next
succeeding business day.

 

4.21.     Successor Proxy. In the event that May is unable or unwilling to serve
as the proxy of Shareholder hereunder, a successor proxy may be appointed by May
at his discretion. A successor proxy shall be vested with all the rights, powers
and authority as if originally named in this Agreement. The Shareholder shall
re-execute and provide such successor proxy any and all voting proxies and other
confirmations as such successor proxy may reasonably request to reflect the
successor proxy as proxy of Shareholder hereunder. No appointment of a successor
proxy may extend the Term of this Agreement later than the death of May.

 

[Signature page follows]

 



Page 8 of 11

Voting Agreement





 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.



                “MAY”     /s/ Elijah May               Elijah May            
Address for notice:           Attn:                                            
Fax:           Email: ej@reliantpools.com  

 

[Signature page of Shareholder follows.]

 

Page 9 of 11

Voting Agreement

 

 

 

 



“Shareholder”   /s/ Michael Chavez       Michael Chavez       Address for
notice:  



 



Attn:                      







Fax:    



Email: mchavez@reliantpools.com



 



Page 10 of 11

Voting Agreement

 





 

 

 

“Company”

 

Confirming the restrictions on Transfer described in the Agreement above, the
Legend requirements, and that the Company agrees to use commercially reasonable
efforts: (a) to assist in the enforcement of the terms of this Agreement,
including, without limitation; (b) to inform the parties of this Agreement of
any breach of this Agreement (to the extent the Company has knowledge thereof);
and (c) to assist the parties of this Agreement in the exercise of their rights
and the performance of their obligations under this Agreement:

 

Reliant Energy, Inc.



 



By: /s/ Elijah May  

 

Name: Elijah May  

 

Title: CEO  

 

Page 11 of 11

Voting Agreement 




 

 

 



EXHIBIT A 



 

 

 

 



IRREVOCABLE VOTING PROXY

 

Michael Chavez, an individual (“Shareholder”), a shareholder of common stock of
Reliant Holdings, Inc., a Nevada corporation (the “Company”), who beneficially
owns 4,000,000 shares of the common stock (the “Shares”, which term shall
include such other shares as he may come to own or have voting control over, as
described in greater detail in the Voting Agreement, dated November 3, 2017,
which this Irrevocable Voting Proxy is attached to as Exhibit A) of the Company
as of the date hereof, hereby appoints Elijah May, an individual, as its proxy
(the “Proxy”), with the power to act alone and with full power of substitution,
during and for the Term, as Shareholder’s true and lawful attorney and
irrevocable proxy, for and in the Shareholder’s name, place and stead, to vote
or act by written consent with respect to the Shares owned or held by
Shareholder as Shareholder’s proxy, and to execute all appropriate instruments
consistent with this Irrevocable Voting Proxy on behalf of Shareholder, in all
proceedings in which the vote or written consent of the shareholders may be
required or authorized by law during the Term (including, but not limited to
actual meetings of the shareholders of the Company and written consents to
action) regardless of whether Shareholder actually attends any applicable
meeting or signs any applicable consent, or not, as if the undersigned were
present and voting such Shares.

 

Upon Shareholder’s execution of this Irrevocable Voting Proxy, any and all prior
proxies (other than this Irrevocable Voting Proxy) given by Shareholder with
respect to the subject matter contemplated by this Irrevocable Voting Proxy are
hereby revoked with respect to such subject matter and Shareholder agrees not to
grant any subsequent proxies with respect to such subject matter or enter into
any agreement or understanding with any person to vote or give instructions with
respect to such subject matter in any manner inconsistent with the terms of this
Irrevocable Voting Proxy until after the expiration of the Term (as defined
below).

 

The Proxy named above, and his assigns, are hereby authorized and empowered by
Shareholder, at any time prior to the end of the Term, to act as Shareholder’s
attorney and proxy to vote the Shares, and to exercise all voting and other
rights of Shareholder with respect to the Shares (including, without limitation,
the power to execute and deliver written consents pursuant to the Nevada Revised
Statutes), at every annual, special or adjourned meeting of the stockholders of
the Company and in every written consent in lieu of such meeting.

 

The undersigned hereby affirms that this Irrevocable Voting Proxy, which shall
be irrevocable to the fullest extent permissible by law, is coupled with an
interest and ratifies and confirms all that the Proxy may lawfully do or cause
to be done by virtue hereof. This Irrevocable Voting Proxy shall terminate upon
the earlier of (a) the death of Proxy; (b) the written consent of Proxy; or (c)
November 3, 2027, unless the term hereof is extended with the mutual consent of
the Shareholder and the Proxy (the “Term”).

 

All authority herein conferred shall be binding upon the heirs, representatives,
successors and assigns of Shareholder. Executed this 3rd day of November, 2017. 

  /s/ Michael Chavez     Michael Chavez           4,000,000 shares of Common
Stock*



  

* And such other shares as Shareholder may come to own or have voting control
over, as described in greater detail in the Voting Agreement, which this
Irrevocable Voting Proxy is attached to as Exhibit A.

 



 

 

 

 



EXHIBIT B

 



 

 

 

FORM OF JOINDER TO VOTING AGREEMENT

 

THIS JOINDER (this “Joinder”) to the Voting Agreement, dated as of November 3,
2017 (as amended or restated from time to time, the “Agreement”), by and among
Elijah May, an individual (“May”) and Michael Chavez, an individual (the
“Shareholder”), is made and entered into as of                     by and
between May and                                    (“Joining Shareholder”).
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Agreement.

 

WHEREAS, on the date hereof, Joining Shareholder has [acquired/been
issued]                   Shares [from         ] and the Agreement and May
requires Joining Shareholder, as a holder of such Shares, to become a party to
the Agreement, and Joining Shareholder agrees to do so in accordance with the
terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:

 

1. Agreement to be Bound. Joining Shareholder hereby (i) acknowledges that it
has received and reviewed a complete copy of the Agreement and (ii) agrees that
upon execution of this Joinder, it shall become a party to the Agreement and
shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Agreement as though an original party thereto and shall be
deemed, and is hereby admitted as, an “Shareholder” for all purposes thereof and
entitled to all the rights incidental thereto.

 

2. Notice. For purposes of providing notice pursuant to the Agreement, the
address of Joining Shareholder is as follows:

 

[Name]

 

[Address]

 

[Facsimile Number]

 

[Email]

 

3. Governing Law. This Agreement and the rights of the parties hereunder shall
be governed by, and construed and interpreted in accordance with, the Laws of
the State of Texas without regard to its rules regarding conflicts of Law to the
extent that the application of the Laws of another jurisdiction would be
required thereby.

 

4. Descriptive Headings. The descriptive headings of this Joinder are inserted
for convenience only and do not constitute a part of this Joinder.

 



 



Page 1 of 2 

Joinder to Voting Agreement 

 

 

 

 

5. Counterparts. This Joinder may be executed in one or more counterparts, each
of which when executed shall be deemed to be an original, and all of which
together will be considered one and the same Joinder and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party or parties. For purposes of this Joinder, facsimile
signatures or signatures by other electronic form of transfer shall be deemed
originals, and the parties agree to exchange original signatures as promptly as
possible.

 



IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of . 

 

  ELIJAH MAY          







                [___________________]                 By:                   
  Name:                 Title:            

 



Page 2 of 2 

Joinder to Voting Agreement 



 



 





 

